Title: To John Adams from Robert Waln, Jr., 15 November 1822
From: Waln, Robert, Jr.
To: Adams, John


				
					Respected Sir,
					Philada: Nov. 15: 1822.
				
				Having it in contemplation to prepare the Biography of Roger Sherman Esqr., one of the Signers of the Declaration of Independence, and having been informed by his relatives that you were intimately acquainted with his private & political character, I beg leave very respectfully to request, that you will give the weight of your authority to the opinion which has already been formed, in relation to his virtues as a man, & his labours as a patriot.In delineating the character of those distinguished individuals, who, by their exertions in the cabinet or the field, contributed to the Independence of this country, it is of primary importance to obtain the opinions of those who laboured by their side during the eventful contest, & subsequently contributed to place the offspring of their united exertions upon a solid & lasting foundation.From these motives, it is, with perfect respect, that I solicit any communication which you may be pleased to make upon the subject.I have the honour to be / Very Respy / your obedt huml St.
				
					Rob. Waln Jr:
				
				
			